Citation Nr: 1100845	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1945 to October 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

This matter was previously before the Board in September 2008 
when the Board denied the Veteran's claim.  The Veteran appealed 
the September 2008 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a memorandum decision 
dated in April 2010, the Court vacated the Board's September 2008 
decision with regard to the above stated issue and remanded the 
claim to the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran contends that he has gout due to active service.  A 
September 1945 service treatment record (STR) reflects that the 
Veteran complained of "pain after meals."  The record indicates 
that the Veteran was prescribed Amphojel and Creamalin.  The 
Veteran avers that he was seen at various infirmaries for swollen 
legs and stomach, at various times, while in the military, but 
was not hospitalized.  He further avers that he was given Milk of 
Magnesia and enemas as treatment.  (See PTSD Questionnaire).  
There is no indication in the STRs, other than the one September 
1945 notation, of further treatment for, or complaints of, pain 
after meals; however, a June 2006 report from the National 
Personnel Records Center (NPRC) reflects that the Veteran's STRs 
were involved in a 1973 fire at NPRC.  (The Board notes that the 
NPRC report reflects that the Veteran's STRs are moldy and 
brittle.  For purposes of adjudication, the claims file contains 
a computer disk of the Veteran's STRs and personnel records.)  
The Veteran's 1946 report of physical examination upon separation 
reflects that the Veteran's genitor-urinary system, abdominal 
wall, and viscera were normal.

In a July 1982 statement, the Veteran reported that he suffered 
from gout.  The Veteran avers that he has been treated for gout 
since 1957 and it is the same ailment as he had in service.  

The Veteran avers that he began treatment with VA at the 
Kirksville VA clinic in 1999 or 2000.  Records from VA beginning 
in May 2000 are associated with the claims file; however, they 
indicate that it was not the Veteran's first visit.  Additional 
records indicate that a nurse practitioner, M.M., had written the 
Veteran a prescription for gout prior to October 2001.  The only 
prior record from M.M. is from May 2000 and does not contain any 
indication of gout.  The Board finds that VA should attempt to 
obtain any VA records from 1999 to October 2001, not associated 
with the claims file, which may indicate that the Veteran was 
diagnosed with gout and prescribed medication.

In addition, the Board finds that the Veteran should be afforded 
a VA examination to determine whether the Veteran has gout and 
the etiology of any such disability.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA treatment 
records from 1999 to October 2001 for the 
Veteran from the Kirksville VA medical 
clinic, not already associated with the 
claims file.  

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine 
whether he has gout and the etiology of any 
such disability.  The examiner is requested 
to furnish an opinion concerning whether it 
is at least as likely as not (50 percent or 
greater) that the Veteran has gout causally 
related to his military service, to include 
complaints of pain after eating while in 
service.  The examiner should consider that 
the Veteran was prescribed Amphojel and 
Creamalin in September 1945 after a 
complaint of pain after meals.  The claims 
folder should be reviewed in conjunction 
with such examination and the examination 
report should indicate that such a review 
was performed.  Any opinion expressed 
should be accompanied by a complete 
rationale. 
 
The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2010).  

3.  Thereafter, the RO should readjudicate 
the issue on appeal of entitlement to 
service connection for gout.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his attorney, and 
representative if applicable, with an 
appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


